Title: To George Washington from Ephraim Brown, 15 May 1779
From: Brown, Ephraim
To: Washington, George


        
                May it please your Excellency—
                Windsor Connecticut May 15th 1779
        
Having heard of that clemency which forms so distinguished a part of your excellencys character, I am encouraged to supplicate of your excellency a favor—to me the greatest in the world—the life of my son, Elias Brown, a soldier in your army, where had he fallen in battle in support of your honor & the cause you gloriously patronise, I should not have considered his fate as untimely; but he is condemned to die by the hands of publick justice. In violation of principles early inculcated, but weakned by the influence & habits of evil companions, he was brought, on the 5th of Octr last, in company with John Hurring since hanged & others to consent & be aiding in the plunder of a citizen of these states; for which he justly received sentence of death; and has hitherto avoided the execution of it by making his escape a few hours before the time prefixed therefor. He has since been & remains at labor as a mechanick in the service of the United States, remote from the army & unknown. But the sentence yet stands against him & he is liable at any time to be taken & executed. Wherefore, may it please your Excellency, thro’ me he most humbly & fervently implores your mercy & forgiveness—that your Excellency would be pleased to consider him as a youth—the hope & expectation of virtuous parents who early taught him the fear of God, but which, thro’ the baleful influence of bad company he had lost for a time—that your Excellency would be pleased to consider him now as he humbly hopes the searcher of hearts does, as a sincere penitent—that your Excellency would be graciously pleased to order that the awful sentance against him may be revoked, & he permitted to return again to his duty, & by good service & fidelity make some attonement to an injured publick & have oppertunity to evince those obligations & attachments to his General of which there is no mention in the grave. The enclosed letters written just before his expected fate & sent to his father, were to him so effecting & so descriptive of a penitental frame of mind, that he cannot forbear laying them also before your Excellency; & once more to intreat & implore your Excellency that the Life of his son may be spared & a pardon granted him. He begs leave to sign himself, with all submission your excellencies most dutiful but fe[r]vent suppliant
Ephraim Brown
